Citation Nr: 1310506	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  05-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial compensable disability evaluation for left varicocele. 

3.  Entitlement to an initial compensable disability evaluation for cervical disc disease from May 24, 2004 to January 16, 2012.

4.  Entitlement to a disability evaluation higher than 20 percent for cervical disc disease effective January 17, 2012.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2004, October 2009, and February 2012, decisions by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  In the September 2004 rating decision the RO denied, in pertinent part, the Veteran's claim for service connection for bilateral hearing loss and a neck disability.  In the October 2009 rating decision, the RO granted service connection for left varicocele and assigned an initial noncompensable rating effective May 24, 2004.  The Veteran appealed for a higher rating.  In February 2012 the RO granted service connection for cervical disc disease, and assigned a noncompensable disability rating from May 24, 2004 to January 16, 2012, and a 20 percent disability rating thereafter.  

When this matter was initially before the Board in January 2005, the Board denied service connection for tinnitus, bilateral hearing loss and neck disability.  The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in a June 2010 memorandum decision, vacated the Board's November 2008 decision and remanded for compliance with the Court's order.  In June 2011 the Board granted the Veteran's claim for service connection for tinnitus, and remanded the claims for service connection for bilateral hearing loss and a cervical spine disability, as well as the claim for an initial compensable disability evaluation for left varicocele, for additional development.  That development has been completed.  

The claim for an initial compensable disability evaluation for cervical disc disease from May 24, 2004 to January 16, 2012, the claim for a rating higher than 20 percent for the cervical spine disability after January 17, 2012, and the claim for an initial compensable disability evaluation for left varicocele, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

The Veteran is not shown to have a hearing loss in either ear for VA compensation purposes.


CONCLUSION OF LAW

Defective hearing of either ear was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 4.85, 4.86 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in June 2004.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  Thereafter, the claim was readjudicated in the February 2012 supplemental statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, Social Security Administration records, Virtual VA file, and private and VA treatment records have been obtained.  In addition, the Veteran has been provided with a VA examination in connection with this claim.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service connection

The Veteran asserts that during service, he was exposed to loud aircraft noise.  He maintains that due to such in-service acoustic trauma he developed bilateral hearing loss. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, sensorineural hearing loss disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz ).  See Hensley  v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2012).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's service medical records show that on his April 1964 pre-induction examination, he did not complain of any hearing problems and Rudmose audiological testing showed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 0, 5, 0, and -5, and in the left ear were 15, 0, 0, 0, and 10.  Maine audiological testing showed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 20, 15, 15, and 10, and in the left ear were 20, 15, 15, and 10. 

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard. 

In the Veteran's April 1968 separation examination, the examiner stated that the Veteran did not have any ear abnormalities.  Pure tone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 10, 0, 0, and 0, and in the left ear were 10, 10, 5, 0, and 0.  Accordingly, the service treatment records are negative of any complaints and/or treatment for hearing loss and his in-service audiograms, including the April 1968 separation examination, do not show hearing loss pursuant to 38 C.F.R. § 3.385.

The Veteran has submitted a January 2009 private treatment record to support his present claim.  This treatment record reflects a notation of the Veteran's account of in-service noise exposure and bilateral hearing loss.  The physician indicated that bilateral hearing loss was not clearly evident on examination without specific testing.  In a subsequent October 2011 statement, the Veteran's private treating physician noted that the Veteran had hearing loss as a result of the performance of his duties as a jet air mechanic in service.  There is no indication that a diagnosis of bilateral hearing loss was based on audiometric testing, and a diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385 for VA compensation purposes is not shown.   

On VA examination in January 2012, the results of puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz on the right were 25, 20, 25, 20, and 25, and on the left were 25, 20, 25, 25, and 25.  His speech recognition scores were 96, bilaterally.  The examiner diagnosed nondisabling right ear sensorineural hearing loss in the frequencies of 6000 Hertz or higher, and normal hearing in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or the result of noise trauma in service.  The examiner noted that the Veteran's current hearing loss did not meet the criteria to be considered disabling for VA purposes.  While the Veteran did show a slight decrease in hearing in the left ear during service, it was one pitch only that had remained stable, within the normal hearing range for that pitch, for 43 years.  The January 2012 examination does not show hearing loss pursuant to 38 C.F.R. § 3.385.

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric, i.e., diagnostic, testing.  Jandreau. 

Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis and causation require the application of medical expertise to the facts presented, which include the Veteran's history and symptomatology and audiology testing as required.  38 C.F.R. § 3.385 (2012).  Therefore, the Board determines that bilateral hearing loss disability under 38 C.F.R. § 3.385 for VA compensation is not a simple medical condition that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret audiology testing, and the Board determines that bilateral hearing loss is not a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, competent medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2012).

In this case, there is no competent evidence of hearing loss in either ear for VA purposes at anytime either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA and the diagnostic findings from the audiological examination in January 2012 failed to show a hearing loss for VA compensation purposes.  38 C.F.R. § 3.385. 

The current VA examiner indicated that the Veteran had normal hearing in both ears, and the audiological findings on VA examination did not show an auditory threshold greater than 25 decibels at any of the relevant frequencies or a speech recognition score less than 94 decibels in either ear.  Thus, the findings do not satisfy the criteria for a hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given the lack of competent diagnostic evidence showing that he has a hearing disability in either ear at present, as that term is defined in 38 C.F.R. § 3.385, service connection must be denied.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for bilateral hearing loss is denied.

REMAND

The Veteran contends that his service-connected left varicocele, which is currently rated as noncompensably disabling, is productive of voiding dysfunction.  

On VA examination in October 2009, the Veteran denied a history of hospitalization or surgery, trauma to the genitourinary system, neoplasm, general systemic genitourinary disease, urinary leakage, urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis or cardiovascular symptoms.  Reportedly, the varicocele was asymptomatic.  The examiner noted that the Veteran was so tender to palpation of the scrotal sac that it was difficult to tell much about the anatomy of the region.  The examiner stated that she thought she felt the left varicocele, but could not accurately report on its size.  

Thereafter in a May 2010 statement, the Veteran reported that his left varicocele was productive of leakage and essentially explained that he had previously denied the symptom due to embarrassment.  The Veteran further reported that he had to change his garments "a couple of times per day."  In light of the Veteran's report, in June 2011the Board determined that a VA examination was necessary to determine whether the left varicocele was productive of leakage, if and so, the nature and extent of the impairment. 

On VA examination in January 2012, the Veteran reported a history of neoplasms with radical prostatectomy in 1999, and varicocele in 1966.  The Veteran complained that the varicocele was productive of urinary incontinence and required absorbent materials to be changed 3 times a day.  The voiding dysfunction did not require the use of an appliance.  Daytime voiding was reported as between 1 and 2 hours.  Night time voiding was 3 to 4 times a night.  He denied obstructed voiding, urinary tractor kidney infections, epidymitis, prostatitis, or epididymo-orchitis.  He denied worsening of the condition due to the previous prostatectomy.  Erectile dysfunction was attributed to his prostatectomy.  The examiner noted that the Veteran was so tender in the area of the left teste and spermatic cord that she was unable to detect if there was a varicocele or not.  The examiner stated that in reviewing the Veteran's previous historical statements, and comparing them with his reports on examination, she was unable to put any confidence in any history regarding his male genitourinary tract.  The examiner concluded that she was unable to ascertain the cause of his urinary incontinence, which the Veteran attributed to the varicocele.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order; where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, a specific question posed by the Board was not answered by the examiner, so the examination does not substantially comply with the terms of the remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case must accordingly be returned to the examiner for an addendum complying with the terms of the Board's remand in June 2011.

Next, as noted in the introduction, service connection for cervical disc disease was established by a February 2012 rating decision.  A noncompensable disability rating was assigned from May 24, 2004 to January 16, 2012, and a 20 percent disability was assigned effective January 17, 2012.  The Veteran was notified of the February 2012 decision in VA correspondence dated on March 5, 2013.  In September 2012, the Veteran submitted a Notice of Disagreement (NOD) with the March 5, 2012 rating decision, thus in essence, contending, that higher ratings were warranted for the cervical spine disability.  The Board accepts the Veteran's September 2012 statement as a timely NOD with the February 2012 rating decision.  See 38 C.F.R. § 20.201 (2012).  To date, however, the RO has not issued the Veteran a statement of the case with respect to the claims.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Finally, relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed of his left varicocele symptomatology.  The Veteran should be provided a reasonable amount of time to submit this lay evidence. 

2.  Obtain, either electronically or physically, all treatment records for treatment received at the VAMC, not already in the claims file.  All attempts to obtain these records must be documented in the claims file. 

3.  Request the Veteran to identify any sources of private treatment or evaluation relevant to the claim for an initial compensable rating for left varicocele.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  All development efforts should be associated with the claims file.

4.  After the above development is completed, send the Veteran's claims folder to the examiner who conducted the January 2012 VA examination (or if the examiner is no longer available, a suitable replacement) to request that she prepare an addendum to her report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished. 

The claims files should be made available to and reviewed by the examiner.  The examiner is asked to describe all signs and symptoms of the Veteran's left varicocele condition.  

The examiner must specifically address whether it is at least as likely as not that the Veteran's left varicocele is productive of renal dysfunction and/or voiding dysfunction.  

In providing the requested information, the examiner should consider and address the Veteran's competent account of symptomatology.   

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

5.  Issue a statement of the case which addresses the claim for entitlement to an initial compensable rating for cervical disc disease from May 24, 2004 to January 16, 2012, and the claim for a disability evaluation higher than 20 percent for cervical disc disease effective January 17, 2012.  Inform the Veteran of his appeal rights and that he must perfect a timely appeal for the issues to be considered by the Board.  If he perfects and appeal, return the case to the Board.

6.  Thereafter, the Veteran's claim for an initial compensable rating for left varicocele should be readjudicated.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


